Opinion by
Mr. Justice Wolverton.
It is claimed by counsel for defendant that the findings of fact do not support the conclusions of law and judgment of the lower court, because, first, the first and second findings of fact show that the note in question was without legal or sufficient consideration; and, second, the third finding of fact does not show that the note sued on was given for value, and, therefore, does not show a consideration for the note. The further objection is made that the action is prosecuted by a foreign administrator, and that he is without authority to sue in the courts of this state. As to the contention of counsel regarding the first and second findings of fact, and that a foreign administrator cannot sue in the courts of this state, the decision of this court in the case of Geo. W. Wilson, administrator, v. W. C. Wilson and Mary Jane Wilson, arising out of the same transaction as the case at bar, and just decided (ante, p. 251), is decisive of both questions adversely to their contention, it being held that the latter question was waived by failing to demur to the complaint.
The first, second, and fourth findings of fact should all *319be considered together in this connection. The third finding of fact is, in substance, that on the twenty-third day of December, eighteen hundred and eighty-eight, the defendant made, executed, and delivered to the said Daniel Wilson his promissory note for the sum of five hundred and eighty dollars, payable to the order of said Daniel Wilson, with interest, etc. This finding shows a valid promissory note' under the statute of this state. It is provided (Hill’s Code, § 3188,) that “all notes in writing made and signed by any person, whereby he shall promise to pay to any other person or his order, or unto the bearer, any sum of money therein mentioned, shall be due and payable as therein expressed, and shall have the same effect, and be negotiable in like manner, as inland bills of exchange, according to the custom of merchants.” Section 3190 further provides that ‘ ‘ the payees and endorsers of every such note payable to them or their orders, and the holders of every such note payable to bearer, may maintain actions for the sums of money therein mentioned, in like manner as in cases of inland bills of exchange, and not otherwise. ” Such an instrument imports a consideration, and will be presumed to have been executed for value received unless the contrary is shown. It is held in Carnwright v. Gray et al. 127 N. Y. 96, 24 Am. St. Rep. 424, 27 N. E. 835, 12 L. R. A. 845, under a statute almost identical with ours, that the words ‘ ‘ value received ” need not appear on the face of the note, as the words express only what the law implies. See also Flint v. Phipps, 16 Or. 448, 19 Pac. 548; Pinney v. King, 21 Minn. 514. The court having found the due exécution and delivery of a promissory note, a sufficient consideration therefore is presumed; and there being no evidence to overcome such presumption, the finding supports the judgment The judgment of the court below is affirmed. Affirmed.

Note.—The presumptions applicable to a suit on a negotiable instrument are presented in a note to Commercial Bank v. Burgwyn (N. C.), 17 L. R, A. 326.—Reporter.